Examiner’s Comments
1.	This office action is in response to the amendment received on 8/30/2021.
	Claims 1-20 have been canceled by applicant.
	Claims 21-32 are pending and have been examined on the merits, and allowed.
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/30/2021 has been entered.

 Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 8/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:  
With respect to claims 21-32, applicant's amendment now places the application in condition for allowance over the prior art of record.
With respect to claims 21 and 27, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a surgical instrument and a battery-powered staple firing drive configured to eject said staples from said staple cartridge, wherein said battery-powered staple firing drive comprises a proximal rotational drive shaft and a distal rotational drive shaft positioned within the proximal and distal portion frames.  
The prior arts of record do not disclose the amended features of the claims, and would not have been obvious to modify art of record to arrive at applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457.  The examiner can normally be reached on M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
9/8/2021